                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                                :
 MYONG JA JHANG et al,                          :
                                                :
               Plaintiffs,                      :       CIVIL ACTION
                                                :
               v.                               :       NO. 13-6359
                                                :
 PAUL DONG UK KIM et al,                        :
                                                :
              Defendants.
                                             ORDER

       AND NOW, this __21st__ day of June 2021, upon consideration of the Motion for

Summary Judgment of Defendants' Global Mission Theological School, Jabez Mission, Inc.,

Worldwide Evangelical Mission, Chang Soon Kim, Kyung Soon Kim and Sook Hee Kim (ECF 295)

and Plaintiffs’ Response in Opposition (ECF 296), and for the reasons in the accompanying

Memorandum, IT IS HEREBY ORDERED AND DECREED that Defendants’ Motion for

Summary Judgment is GRANTED:


          1. Summary judgment is entered for Defendants on Count I of the Amended

              Complaint;

          2. Counts I-VIII of the Amended Complaint are dismissed without prejudice to an

              action filed in state court.

          3. The Clerk of Court shall mark this case as CLOSED for statistical purposes.




                                                        BY THE COURT:

                                                        /s/ Petrese B. Tucker

                                                        Hon. Petrese B. Tucker, U.S.D.J.
